IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00409-CR

ADAM LAMAR BROOKS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 11-01734-CRM-CCL1


                                       ORDER


       This appeal was abated to the trial court to make findings of fact and conclusions

of law regarding whether Brooks’ statements were voluntary. Those findings and

conclusions have been made and filed with this Court.

       Accordingly, this appeal is reinstated. The State’s brief is due 30 days from the

date of this Order. The State’s motion for extension of time to file its brief is dismissed

as moot.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Motion dismissed as moot
Order issued and filed March 5, 2015




Brooks v. State                        Page 2